AO 245B (CASD Rev. 1/19) ludgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF Al\/[ERlCA JUDGMENT IN A CRIMINAL CASE
V_ (F or Offenses Comrnitted On or Al’cer November l, 1987)
W]_LFREDO NER_[_GONZALEZ (1) CElSC Nl]mber: 19CR0269-CAB
_ LUPE C. RODRIGUEZ
Defendant’s Attor'ney _. , _ .. __ ,
USM Number 73441298 § § L §§ §§
m _ .
THE DEFENDANT; MAR 2 2 2019
|Z pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATI( N

 

 

 

 

|:| wasfoundgulltyoncount(§) §§ ' '- D|SW|CTOF UN:BHTV

 

 

 

 

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1544 MISUSE OF PASSPORT l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
|:| Count(s) is dismissed on the motion of the United States.

 

Assessrnent : $l()U,OO - Waived

|:\ JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

>H No fmc E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 22. 2019/1

Date of Impositi o Sentence

HON. Catli§?'?§m Bencivengo
UNITED STATES DISTRlCT JUDGE

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: WILFREDO NERl-GONZALEZ (1) Judgment - Page 2 of 2
CASE NUMBER: l9CR0269-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TlME SERVED (86 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant must Surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

E| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

//

l9CR0269-CAB

